Notice of Pre-AIA  or AIA  Status
Examiners Amendment

1.    	This action is in response to the amendment filed on 12/1/2021. In light of applicant’s arguments, all previous objection and rejections are withdrawn. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Ferrill on Dec. 3, 2021.

In the claims, cancel claim 10. 
Allowable Subject Matter
2.    	Claims 1-3, 5-9, 11-18 and 20 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance
Claims 1, 6, 9, 11, 18 and 20 
As explained in the last action, Sharon and Nantel show user interfaces to display threat based data but neither show a media based ticket, including a graphical representation of a threat, a connection log, a triage incident or delivering the ticket to a dead drop host or where there is a secure reverse channel allowing the expert to fix the cyber threat. The newly cited prior art of Lim teaches a user interface that allows a user to visualize a cyber-security threat that represent incidents. However, Lim does not teach  a graphical representation of a threat, a connection log, a triage incident or delivering the ticket to a dead 
Claims 2-3, 5, 7-8 and 12-16 depend from claims 1 and 11 thus inherit the amended limitations and are allowable for the same rationale presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179